18-2891
   Ullah v. Barr


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 26th day of October, two thousand twenty.

   PRESENT:
              REENA RAGGI,
              RICHARD J. SULLIVAN,
              WILLIAM J. NARDINI,
                    Circuit Judges.
   _____________________________________

   ANOWAR ULLAH,
           Petitioner,

                   v.                                              No. 18-2891

   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
              Respondent.
   _____________________________________

   FOR PETITIONER:                     Khagendra Gharti-Chhetry, Chhetry &
                                       Associates, P.C., New York, NY.
FOR RESPONDENT:                      Joseph H. Hunt, Assistant Attorney General;
                                     Carl McIntyre, Assistant Director; Nancy
                                     Ellen Friedman, Senior Litigation Counsel,
                                     Office of Immigration Litigation, United
                                     States Department of Justice, Washington,
                                     DC.

         UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

AND DECREED that the petition for review is DENIED.

         Petitioner Anowar Ullah, a native and citizen of Bangladesh, seeks review

of a September 5, 2018 decision of the BIA affirming a September 6, 2017 decision

of an Immigration Judge (“IJ”) denying Petitioner’s application for asylum,

withholding of removal, and relief under the Convention Against Torture

(“CAT”). In re Anowar Ullah, No. A 201 291 844 (B.I.A. Sept. 5, 2018), aff’g No. A

201 291 844 (Immig. Ct. N.Y.C. Sept. 6, 2017). We assume the parties’ familiarity

with the underlying facts and procedural history.

         We have reviewed both the IJ’s and the BIA’s opinions “for the sake of

completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).     “We review [the agency’s] factual findings under the deferential

substantial evidence standard, treating them as conclusive unless any reasonable



                                         2
adjudicator would be compelled to conclude to the contrary.” Lecaj v. Holder, 616
F.3d 111, 114 (2d Cir. 2010) (internal quotation marks omitted). “Legal questions,

including mixed questions of law and fact and the application of law to fact, are

reviewed de novo.” Id. (internal quotation marks omitted).

           Where, as here, a petitioner establishes past persecution, there is a

presumption of a well-founded fear of future persecution as well as a presumption

“that internal relocation would not be reasonable.”          8 C.F.R. § 1208.13(b)(1),

(3)(ii).     These presumptions may be rebutted if the government proves, by a

preponderance of the evidence, that internal relocation is, in fact, reasonable.
Id. § 1208.13(b)(1)(i)(B), (ii). This is a two-step inquiry that requires the agency to

consider (1) whether there is a safe area within the applicant’s country of origin

where the applicant could relocate to avoid future persecution and, if so, (2)

whether “it would be reasonable to expect the applicant to do so.” Id.; see also

Matter of M-Z-M-R-, 26 I. & N. Dec. 28, 32–33 (B.I.A. 2012).

           In this case, the agency concluded that the government had met its burden

and demonstrated that Petitioner could avoid future persecution by relocating

from his village to Bangladesh’s capital city, Dhaka. Petitioner disagrees with




                                           3
that conclusion, arguing that the agency’s decision was based on outdated

information and ignores present circumstances in Bangladesh.

      Petitioner had previously relocated to Dhaka between 1998 and 2001, after

he was attacked by Awami League members in his village because of his affiliation

with the Bangladesh Nationalist Party (“BNP”).           During his time in Dhaka,

Petitioner was able to safely continue his activities for the BNP and work at his

brother-in-law’s garage. As a result, the agency determined that Petitioner could

relocate to Dhaka again in the future:

            The fact that [Petitioner] was able to live, work, and
            maintain his party activities for a long period of time [in
            Dhaka] . . . while the Awami League was in power in his
            country and while members of the Awami League were
            looking for him . . . leads the Court to conclude that . . . it
            is reasonable . . . to expect [Petitioner to] relocate there in
            the future.

Certified Admin. Record (“CAR”) at 71–72.

      In the face of this evidence, Petitioner argues that whether he was able to

successfully evade the Awami League 20 years ago says very little about whether

he could do the same today. Rather than point to specific facts to demonstrate

why he can no longer safely relocate to Dhaka, Petitioner instead identifies general

changes in Bangladesh’s circumstances since 2001 that he argues undermine the

agency’s conclusion. In particular, he points to the Awami League’s return to
                                          4
power in 2008 and the general tension and violence between the Awami League

and BNP members since then. Because he has put forward no arguments specific

to his ability to return to Dhaka, Petitioner’s position essentially reduces to the

general proposition that he would have a legitimate fear of persecution

throughout the entire country. We cannot agree.

      To start, the agency noted that Petitioner again was able to safely avoid

persecution between 2008 and 2011 while the Awami League was in power.

Though the agency was unable to pinpoint each of the locations where Petitioner

stayed during that stretch, it noted that he did not report difficulties with work

and continued his activities on behalf of the BNP. See CAR at 72. While we

presume that this did not suffice to demonstrate a “specific area” to which the

Petitioner could relocate, M-Z-M-R-, 26 I. & N. Dec. at 33–34, it does indicate that

the Awami League’s presence is not so pervasive as to render it impossible for

Petitioner to avoid persecution should he return to Bangladesh. See Mohammad v.

Att’y Gen., 363 F. App’x 211, 213 (3d Cir. 2010) (finding it relevant that the

petitioner was able to “live and travel around [Bangladesh] for months after [an]

attack [by the Awami League], without a problem”). In other words, because

Petitioner puts forward only general arguments about the Awami League’s



                                         5
control over the country, and because those assertions were undermined by

Petitioner’s ability to successfully avoid the Awami League for years, there is no

indication that he could not safely relocate to Dhaka as he had done previously.

      Next, the agency relied on the U.S. Department of State Country Report on

Human Rights Practices for 2016, which concluded that “the government of

Bangladesh [generally] does not restrict internal movement or relocation by its

citizens in any significant way.” CAR at 73. As other courts have noted, this fact

supports a determination that Petitioner could safely relocate within the country.

See Hossain v. U.S. Att’y Gen., 704 F. App’x 895, 899 (11th Cir. 2017) (identifying

freedom of movement throughout Bangladesh as suggesting that the petitioner

could safely relocate).

      Lastly, the agency concluded that “the government itself never persecuted

[Petitioner] in the past.” CAR at 73. He instead was persecuted by “workers of

the Awami League.” Id. Consequently, the agency reasoned that “there is no

presumption of countrywide future persecution.” Id.

      When taken together, the agency’s findings sufficiently support its ultimate

conclusion that Petitioner can safely relocate to Dhaka to avoid future persecution.

“To be sure, the record paints politics in Bangladesh as a messy and often violent



                                         6
business,” but “[t]his alone does not compel a conclusion contrary to that of the

[agency].” Karim v. Holder, 596 F.3d 893, 899 (8th Cir. 2010).

      Because Petitioner’s withholding of removal and CAT claims rely on the

same rejected factual predicate, they also fail. See Kambolli v. Gonzales, 449 F.3d
454, 457 n.3 (2d Cir. 2006); Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

      For the foregoing reasons, the petition for review is DENIED. All pending

motions and applications are DENIED and stays VACATED.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                          7